Chancellor J. Johnston
delivered the opinion of the court.
This is an appeal from the decision of Chancellor Desausstjre, upon the report of Mr. Commissioner Cohen.
No grounds of appeal have been set down, but we learn from the argument of the defendant’s solicitor, the objections taken to the decree.
They relate entirely to the exclusion of the receipts offered by the defendant. The complaint is, that they were excluded, as credits upon the purchases of Wiggins and Patterson, upon a mere presump, tion, that Mr. Heriot received, and paid over the interest on the other bonds, and that the receipts were given for his disbursement of that interest. And, certainly, the commissioner states in his report, that he did proceed on that presumption. But Mr. Heriot’s answer, as appears by the brief of it, does not leave the matter to be presumed. He admits, that be received the interest on the bonds, (making no distinction among them,) while in his possession. True, he says, he did not receive it regularly ; but he has, neither in his answer, nor in his annual reports, given such an account, as to enable the court to ascertain the interest received on the bonds, or distinguish the particular bonds on which he received. Under such circumstances, what could he expect, but that the commissioner should consider him as *26having received the interest on the bonds generally, and refuse to credit him for payments on Patterson’s and Wiggins’ bonds, until the receipts produced by him, excluded the interest on the other bonds T
EgrestoN & Frost, for the motion.
DunkiN, c ntra.
Filed 20th May, 1836.
It is ordered that the appeal be dismissed.
J. JOHNSTON.,
We concur,
A. P. BUTLER,
B. J. EARLE,
JOSIAH J. EVANS,
WM. HARPER,
JOHN B. O’NEALL,
S. S. RICHARDSON,
DAVID JOHNSON